Per Curiam,
Judgment affirmed.
Cf. Orr v. Bornstein, decided Feb. 25, 1889, where it is said: “ In Leinbach v. Templin, 105 Pa. 522, a married woman was in possession of property which appeared to have been bought and paid for, in part at least, by her earnings in a business which she carried on prior to obtaining the benefits of the Act of 1872.”
The point expressly decided in Orr v. Bornstein is that a married woman who has complied with the requirements of the Act of April 3,1872, in regard to separate earnings, may borrow money upon her own credit, whether possessed of separate estate or not; and a stock of goods, purchased with money borrowed upon her own credit, is not liable to be seized by her husband’s creditors.